Motionto strike appendix to appellant’s brief denied, without costs. Order unanimously reversed, without costs of this appeal to either party and proceeding dismissed, without costs. Memorandum: Section 475 of the Judiciary Law provides “From the commencement of an action * the attorney who appears for a party has a lien upon his client’s cause of action”. (Emphasis supplied.) Even though it was determined that the infant had approved the selection of an attorney by her father who did not have her legal custody (cf. CPLR 1201), nevertheless those services were effectively disapproved before the eommencemeni of any action on her behalf. Thus when the respondents commenced an action on behalf of the infant on November 9, 1963 they were not her attorneys and *976no lien came into being. (Appeal from order of Erie Special Term fixing and determining the lien of petitioners as attorneys.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.